


Exhibit 10(b)




KIMBALL INTERNATIONAL, INC.
ANNUAL PERFORMANCE SHARE AWARD
This Annual Performance Share Award (the “APSA”) dated ___________________, is
awarded by Kimball International, Inc. ("Company"), an Indiana corporation, to
______________ (“Officer”) pursuant to the terms of the Company’s Amended and
Restated 2003 Stock Option and Incentive Plan (“Plan”).
WHEREAS the Compensation & Governance Committee of the Company (“Committee”)
believes it to be in the best interests of the Company and its shareowners for
its Officers to obtain or increase their shareowner interests in the Company in
order that they will have a greater incentive to work for and manage the
Company’s affairs in such a way that its shares may become more valuable,
thereby aligning the personal interests of Officers with the Company
shareowners; and
WHEREAS the Officer is employed by the Company or one of its subsidiaries;
Now therefore, in consideration of these premises and of services to be
performed by the Officer, the Company hereby makes this APSA to the Officer on
the following terms and conditions hereafter expressed and subject to the terms
of the Plan.
AWARD
The Company hereby awards to the Officer a total of ______ (__________________)
shares of Class A Common Stock (“Common Stock”) of the Company.
EXPIRATION OF AWARD
The APSA expires upon the final grant of shares or forfeiture of award, as the
case may be, pursuant to the terms of this Agreement.
SHARES OF AWARD
Shares of the APSA received will be determined by the bonus percentage computed
under the Company’s Profit Sharing Incentive Bonus Plan (“Bonus Plan”) for the
fiscal year ended June 30, 201__, for the Officer at the Category 1 bonus level
(“Bonus Percent”). Shares granted are determined by multiplying the shares
awarded times the Bonus Percent. In computing the shares received, the shares
will be rounded down to a full share excluding any fractional shares. The
resulting shares will be granted within 2 ½ months after the end of the
Company's fiscal year.
FORFEITURE OF AWARD
To be granted shares under the terms of this APSA, the Officer must be a full
time and eligible employee of the Company at the time shares are granted, except
for:
▪
Death.

▪
Permanent Disability.

▪
Retirement after attaining the minimum retirement age under the governmental
retirement system for the applicable country (age 62 in the U.S.).

▪
Determination of Ineligibility by the Company.



If during the period of July 1, 201__, through June 30, 201__, an Officer’s
employment is terminated because of Death, Permanent Disability, or Retirement,
or Ineligibility is Determined, the Officer’s shares are determined by
multiplying the APSA shares computed for the fiscal year ending June 30, 201__,
by a fraction determined by:
▪
Numerator = number of months in the current fiscal year that the Officer was a
full time and eligible employee, including the month in which the termination of
employment or eligibility ends, which shall be considered a full month.

▪
Denominator = 12 months.





--------------------------------------------------------------------------------






In such cases, the Officer’s (or beneficiary, in the event of Officer’s death)
shares will be granted within 2 ½ months after the end of the Company’s fiscal
year.
TAXES
The taxable value of the shares granted will be the number of shares received
multiplied by the share price (determined under the applicable tax regulations)
as of the date of the issuance.
Taxes due will be satisfied by having shares withheld equal in value to the
minimum amount of federal, state and local taxes required by the taxing
authorities.
The value of the shares withheld will be determined by using the appropriate
method under applicable tax regulations.
RESTRICTIONS ON GRANTED SHARES
There will be no restrictions on the shares of Common Stock granted under the
APSA.
NON-TRANSFERABILITY - DEATH
This APSA is not transferable by the Officer otherwise than by will or the laws
of descent and distribution.
SHARE CHANGES
If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of shares subject to the APSA hereunder shall be
changed in proportion to the change in issued shares. If, during the term of
this APSA, the Common Stock of the Company shall be changed into another kind of
securities of the Company or into cash, securities, or evidences of indebtedness
of another corporation, other property, or any combination thereof, whether as a
result of reorganization, sale, merger, consolidation, or other similar
transaction, the Company shall cause adequate provision to be made whereby the
Officer shall thereafter be entitled to receive, upon expiration of the APSA,
the cash, securities, evidences of indebtedness, other property, or any
combination thereof, the Officer would have been entitled to receive for Common
Stock acquired through this APSA immediately prior to the effective date of such
transaction. If appropriate, the number of shares of this APSA following such
reorganization, sale, merger, consolidation, or other similar transaction, may
be adjusted in each case in such equitable manner as the Committee may select.
AMENDMENT
In the event any new modifications or changes are made to existing laws that
render any or all of this Agreement illegal or unenforceable, this Agreement may
be amended to the extent necessary in order to carry out the intention of the
APSA to the Officer. The Committee may amend this Agreement in other respects,
without the Participant's consent, if the amendment will not have an adverse
effect on the Participant's rights under this Agreement as in effect immediately
before the amendment.
PLAN CONTROLLING
The APSA is subject to all of the terms and conditions of the Plan except to the
extent that those terms and conditions are supplemented or modified by this
Agreement as authorized by the Plan. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan. All determinations and interpretations of the Committee shall be binding
and conclusive upon the Officer and his or her legal representatives.
QUALIFICATION OF RIGHTS
Neither this Agreement nor the existence of the APSA shall be construed as
giving the Officer any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the shares of Common Stock underlying
the APSA until the certificates for the Common Stock have been issued and
delivered to the Officer.




--------------------------------------------------------------------------------




GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana.
SUCCESSORS AND ASSIGNS
This agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties, subject to the other provisions
hereof.
WAIVER
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.
TITLES
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.
IN WITNESS WHEREOF, the Company and the Officer have agreed to the terms and
conditions of this Award all as of the day and date first above written.
By:
 
 
By:
 
 
The Company
 
 
Officer
 
John H. Kahle
 
 
 
 
Executive Vice President,
 
 
 
 
General Counsel, Secretary
 
 
 
 
Kimball International, Inc.
 
 
 







